Fourth Court of Appeals 4thSANCOURT
                                                                   FILED IN
                                                                       OF APPEALS
                                                                  ANTONIO, TEXAS
                                                                                             5/26/2015 6:56:36 PM
                                                                                               KEITH E. HOTTLE
                                                                                                     Clerk
                               NOTIFICATION OF LATE RECORD

 Court of Appeals No., if known: 04-15-00010-CV

 Trial Court Style: Pedro Marquez, Jr. Vs. Lisa A. Watkins

 Trial Court No.: CC-14-89

 I am the official responsible for preparing the clerk’s record/reporter’s record [circle one] in the above-Reporter’s
 referenced appeal. The approximate date of trial was:
 The record was originally due: I think Feb. 19, 2015
 I anticipate the length of the record to be:

 I am unable to file the record by the date such record is due because [check one]:

        the appellant is not entitled to appeal without paying the fee, and the appellant has failed to pay the
         fee or make arrangements to pay the fee for preparing such record.

        my other duties or activities preclude working on the record and include the following [attach
         additional pages if needed]:


              Have not received payment yet $604.00

        Other. Explain [attach additional pages if needed]:
         XXX


 I anticipate the record will be completed by: is complete
 I, as the undersigned court official, certify that a copy of this Notification of Late Record has been served by first class
 mail of fax to the parties to the judgment or order being appealed.

 Date 05/26/15                              Signature:
                                            Printed
                                            Name: Gay Richey

                                            Title: Certified Shorthand Reporter


Rev. 1.8.14